            Case 1:16-cv-11205-PBS Document 124 Filed 11/20/18 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
                                        )
MARCOS DaSILVA and MATTEUS              )
 FERREIRA, on behalf of themselves      )
and all others similarly situated,      )
                                        )
Plaintiffs,                             )     Case No. 16-cv-11205-PBS
                                        )
v.                                      )
                                        )
BORDER TRANSFER OF MA, INC.             )
And PATRICK MCCLUSKEY,                  )
                                        )
Defendants.                             )
____________________________________)

                            DECLARATION OF BENJAMIN J. WEBER

I, Benjamin J. Weber, being duly sworn, deposes and states as follows:

       1.       I am an attorney at Lichten & Liss-Riordan, P.C. and I am one of the attorneys

representing Plaintiffs in this matter.

       2.       The attached exhibits are true and correct copies from our files.

       3.       Attached as Ex. A is a copy of a contract between SLS Logistics and BTMI which

will be filed under seal.

       4.       Attached as Ex. B is a copy of the deposition transcript of Patrick McCluskey.

       5.       Attached as Ex. C is a copy of the deposition transcript of Rogerio Matos.

       6.       Attached as Ex. D is a copy of the Contract Carrier Agreement of Marcos

DaSilva.

       7.       Attached as Ex. E is a copy of the Contract Carrier Agreement of Mattheus

Ferreira.

       8.       Attached as Ex. F is a copy of a Declaration of Rebecca Shuford.
         Case 1:16-cv-11205-PBS Document 124 Filed 11/20/18 Page 2 of 3




       9.      Attached as Ex. G is a copy of BTMI’s Carrier Requirements.

       10.     Attached as Ex. H is a copy of a deposition transcript of Marcos DaSilva.

       11.     Attached as Ex. I is a copy of a Declaration of Alfred Owusu-Ansah.

       12.     Attached as Ex. J is a copy of a Declaration of Cesar Zuniga.

       13.     Attached as Ex. K is a copy of a Declaration of Henry Alvarez.

       14.     Attached as Ex. L is a copy of the deposition transcript of Mattheus Ferreira.

       15.      Attached as Ex. M is a copy of a Declaration of Marcos DaSilva.

       16.     Attached as Ex. N is a copy of the ID Badge of Marcos DaSilva.

       17.     Attached as Ex. O is of copy of the Contract Carrier Agreement of Daniel Lopes.

       18.     Attached as Ex. P is a copy of samples of BTMI’s Morning Recaps.

       19.     Attached as Ex. Q is a copy of sample BTMI manifests.

       20.     Attached as Ex. R is a copy of sample bills of lading used by BTMI.

       21.     Attached as Ex. S is a copy of BTMI’s customer ratings.

       22.     Attached as Ex. T is a copy of sample BTMI’s Top Dog Standings.

       23.     Attached as Ex. U is a copy of BTMI’s Top Dog Criteria.

       24.     Attached as Ex. V is a copy of BTMI’s Digital Manifest Guide.

       25.     Attached as Ex. W is a copy of an email dated Dec. 27, 2016 from a BTMI

dispatcher regarding late deliveries.

       26.     Attached as Ex. X is a contract between Innovel and BTMI which is being filed

under seal.

       27.     Attached as Ex. Y is a copy of sample BTMI Route Reviews.

       28.     Attached as Ex. Z is a Supplemental Declaration of Rebecca Shuford.

       29.     Attached as Ex. AA is a Declaration of Mattheus Ferreira.
           Case 1:16-cv-11205-PBS Document 124 Filed 11/20/18 Page 3 of 3




          30.    Attached as Ex. BB is a copy of a BTMI Property Damage Form.

          31.    Attached as Ex. CC is a copy of Mattheus Ferreira’s worker’s compensation

policy.

          32.    Attached as Ex. DD is a copy of sample pay statements.

          33.    Attached as Ex. EE are corporate filings made by BTMI in Michigan and

Massachusetts.



          Signed under the pains and penalties of perjury this 20th day of November, 2019.



                                              /s/Benjamin J. Weber
                                              Benjamin J. Weber




                                  CERTIFICATE OF SERVICE

          I hereby certify that on November 19, 2018, the foregoing document was filed

electronically through the ECF System and is available for viewing and downloading from the

ECF System, that it will be sent electronically to counsel of record identified as registered

participants on the Notice of Electronic Filing, and that paper copies will be sent to those

indicated as non-registered participants.



                                                      /s/ Harold L. Lichten
                                                      Attorney for Plaintiffs
